Citation Nr: 1030346	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-07 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for a left 
knee disorder and, if so, whether service connection is 
warranted.

2.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for a 
right knee disorder and, if so, whether service connection is 
warranted.

3.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for 
depression.  

4.  Entitlement to service connection, to include under the 
provisions of 38 U.S.C.A. § 1151 (West 2002), for an acquired 
psychiatric disorder, to include depression and posttraumatic 
stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to November 
1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in January 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

With respect to the Veteran's application to reopen his claims of 
entitlement to service connection for a right knee disorder and 
depression, the Board observes that the agency of original 
jurisdiction (AOJ) reopened such claims in the January 2008 
statement of the case and denied them on the merits.  Pertinent 
to his application to reopen his claim of entitlement to service 
connection for a left knee disorder, the AOJ reopened the claim 
in the February 2009 supplemental statement of the case and 
denied it on the merits.  However, prior to consideration of the 
Veteran's claims on the merits, the Board is required to first 
consider the issue of finality.  See 38 U.S.C.A. §§ 7104(b), 
5108; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 8 Vet. App. 1 (1995).  If the Board finds that 
new and material evidence sufficient to reopen the claims has not 
been received, that is where the analysis must end, regardless of 
the AOJ's determination.  Therefore, these issues have been 
characterized as shown on the first page of the decision.

The Board recognizes that the Veteran has claimed entitlement to 
service connection for PTSD in addition to depression.  The Board 
notes that the United States Court of Appeals for the Federal 
Circuit has held that, for purposes of determining whether a new 
claim has been submitted under 38 U.S.C.A. § 7104(b), the 
"factual basis" of a service connection claim is the Veteran's 
disease or injury, rather than the symptoms of that disease or 
injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see 
also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Further, the United States Court of Appeals for Veterans Claims 
(Court) has determined that the scope of Boggs and Ephraim is 
limited to claims to reopen.  Specifically, the Court stated that 
Boggs, as well as Ephraim, relies upon a diagnosis to define the 
scope of a claim only retrospectively-after there has been a 
finding of fact based upon competent medical evidence.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009) (emphasis in 
original).  In contexts of section 5108 and requests to reopen, 
this accomplishes a balancing effect that preserves the finality 
of agency decisions while not precluding Veterans from pursuing 
claims based on evidence of injuries or diseases distinct from 
those upon which benefits have been denied.  Id.  However, the 
Court determined that the advantages of treating separate 
diagnoses as separate claims in cases to reopen do not exist 
where separate diagnoses are rendered for the same reported 
symptoms during the initial processing of a claim for benefits.  
Id.

Therefore, under Boggs and Ephraim, new and material evidence is 
required to reopen the Veteran's claim of entitlement to service 
connection for depression.  As the Board determines herein that 
such evidence sufficient to reopen the Veteran's claim has been 
received, the Board has recharacterized his claims of service 
connection for depression and PTSD pursuant to Clemons as 
entitlement to service connection for an acquired psychiatric 
disorder, to include such disorders.  

The Board observes that, following the issuance of the February 
2009 supplemental statement of the case, the Veteran submitted 
additional evidence and argument on the matters pending before 
the Board in June 2009 and September 2009.  He did not waive AOJ 
consideration of such evidence.  38 C.F.R. § 20.1304 (2009).  
While the Board herein adjudicates his new and material claims 
favorably, there is no prejudice to the Veteran in considering 
such evidence.  Moreover, as the merits of his claims are being 
remanded, the AOJ will have an opportunity to review all the 
newly received documents in the readjudication of his claims.

The merits of the issues of entitlement to service connection for 
left and right knee disorder and an acquired psychiatric disorder 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the Veteran if any further 
action is required on his part.


FINDINGS OF FACT

1.  In a final decision issued in January 2005, the RO denied 
service connection for bilateral knee problems and depression.

2.  Evidence added to the record since the final January 2005 RO 
denial is not cumulative or redundant of the evidence of record 
at the time of the decision and raises a reasonable possibility 
of substantiating the Veteran's claims of service connection for 
left and right knee disorders and depression. 


CONCLUSIONS OF LAW

1.  The January 2005 RO decision that denied service connection 
for bilateral knee problems and depression is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.  New and material evidence has been received to reopen the 
claims of entitlement to service connection for left and right 
knee disorders and depression.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board's decision to reopen the Veteran's claims of 
entitlement to service connection for left and right knee 
disorders and depression is completely favorable and, in that 
regard, no further action is required to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA) and implementing 
regulations.  Consideration of the merits of the Veteran's claims 
is deferred, however, pending additional development consistent 
with the VCAA.

The Veteran contends that he was treated for both of his knees 
while serving on active duty and has experienced problems since 
that time.  Additionally, he alleges that he has depression as a 
result of his military service or, in the alternative, due to VA 
treatment.  Therefore, the Veteran claims that service connection 
is warranted for such disorders.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without evidence of 
a current disability; evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease, or (b) when a chronic disease is not 
present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests certain chronic 
diseases, such as arthritis, to a degree of 10 percent within one 
year from the date of termination of such service, such disease 
shall be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

Title 38, United States Code § 1151 provides that, where a 
Veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing the medical or 
surgical treatment, or the proximate cause of additional 
disability or death was an event which was not reasonably 
foreseeable, compensation shall be awarded in the same manner as 
if such disability or death were service connected.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In a January 2005 rating decision, the RO denied service 
connection for bilateral knee problems and depression.  In 
reaching such decision, the RO considered the Veteran's service 
treatment records, post-service VA treatment records, and the 
Veteran's statements.  The RO determined that, while the Veteran 
had been treated during service for bilateral knee problems, 
which had been variously diagnosed, no permanent residual or 
chronic disability subject to service connection was shown by the 
record.  In this regard, the RO noted that the Veteran's service 
separation examination was normal and the medical evidence failed 
to show that he had been diagnosed with a chronic disability 
related to the treatment for his knees during service.  Pertinent 
to the Veteran's claim of service connection for depression, the 
RO concluded that the medical evidence failed to show that such 
had been clinically diagnosed.  Specifically, the RO noted that 
the Veteran's service treatment records and post-service VA 
treatment records failed to show treatment or diagnoses 
pertaining to depression.  Rather, his post-service records 
showed that he was being treated for cocaine dependence and 
alcohol abuse.  Therefore, the RO denied service connection for 
bilateral knee problems and depression.

Rating actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of an RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  

In January 2005, the Veteran was advised of the decision and his 
appellate rights.  No further communication was received from the 
Veteran until July 2006, when VA received his application to 
reopen his claims of service connection for left and right knee 
disorders and depression.  Therefore, the January 2005 rating 
decision is final.  38 U.S.C.A. § 7105(c) ; 38 C.F.R. §§ 3.104, 
20.302, 20.1103. 

Generally, a claim which has been denied in an unappealed Board 
decision or an unappealed RO decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides that 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed 
his application to reopen his claims of entitlement to service 
connection for a left and right knee disorder and depression in 
July 2006, the definition of new and material evidence effective 
August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this 
case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence of 
record at the time of the last prior final 
denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.  

38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the January 2005 rating decision, evidence showing current 
diagnoses of left and right knee disorders has been received.  
Specifically, VA treatment records reflect diagnoses of 
osteoarthrosis involving the knee, degenerative joint disease of 
the right knee, osteoarthritis of the bilateral knees, 
degenerative disease with torn ligaments, and tear of the right 
posterior horn of the medial meniscus.  Additionally, a September 
2007 VA examination report addressing the etiology of the 
Veteran's right knee disorder has been associated with the claims 
file since the January 2005 rating decision.  Likewise, a newly 
received May 2008 VA treatment record reflects an assessment of 
mild degenerative disease with a history of torn ligaments dating 
back to the 1970's.  Evidence received since the January 2005 
rating decision also demonstrates a diagnosis of depression.  
Specifically, VA treatment records beginning in 2006 reflect a 
diagnosis of depressive disorder not otherwise specified.  
Additionally, since the January 2005 rating decision, the Veteran 
has alleged that, as a result of his wrongful January 2005 
removal from his housing provided by Alpha Omega Veterans 
Services, who had contracted with the Memphis VAMC to provide 
such services, his depression was aggravated and thus has claimed 
entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151.  Moreover, relevant to all claims, the Veteran has alleged 
a continuity of symptomatology since the time of his service 
discharge.  

Therefore, presuming the credibility of the evidence received 
since the January 2005 denial, the Board concludes that the 
evidence received since such decision is new and material 
evidence sufficient to reopen the Veteran's claims of entitlement 
to service connection for left and right knee disorders and 
depression.  Specifically, it is new in that it was not 
previously of record.  It is material because it is not 
cumulative and redundant of the evidence of record at the time of 
the prior denial.  The newly received evidence reflects that the 
Veteran has current diagnoses of left and right knee disorders 
and depression and includes contentions of continuity of 
symptomatology.  Moreover, with respect to the Veteran's left and 
right knee disorders, medical records addressing the potential 
etiology of such disorders have been received.  Pertinent to the 
Veteran's depression, there now exists a current diagnosis of 
such disorder.  Furthermore, the Veteran has offered additional 
statements pertaining to the events that he alleges caused or 
aggravated such disorder.  Therefore, the Board finds that the 
new evidence tends to prove a previously unestablished fact 
necessary to substantiate the underlying claims of service 
connection for left and right knee disorders and depression.  
Consequently, the newly received evidence raises a reasonable 
possibility of substantiating the Veteran's claims.  Accordingly, 
the claims of entitlement to service connection for left and 
right knee disorders and depression are reopened.   
 

ORDER

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for a left 
knee disorder is granted.

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for a right 
knee disorder is granted.

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for 
depression is granted.


REMAND

Prior to consideration of the Veteran's claims of entitlement to 
service connection for left and right knee disorders and an 
acquired psychiatric disorder on the merits, the Board finds that 
a remand is necessary to ensure that due process is followed and 
that there is a complete record upon which to decide his claims 
so that he is afforded every possible consideration.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

Relevant to the Veteran's left and right knee disorders, the 
Board finds that a remand is necessary in order to obtain 
outstanding records from the Social Security Administration 
(SSA).  As indicated by the Veteran in his September 2009 
submission to the Board, he was awarded SSA disability benefits 
based, in part, on his left and right knee disorders.  In support 
of such statement, he submitted a portion of his favorable SSA 
decision. As such, a remand is necessary in order to obtain any 
determination pertinent to the Veteran's claim for SSA benefits, 
as well as any medical records relied upon concerning that claim.  
See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where 
VA has actual notice of the existence of records held by SSA 
which appear relevant to a pending claim, VA has a duty to assist 
by requesting those records from SSA).

Additionally, the Board finds that a remand is necessary in order 
to afford the Veteran a VA examination so as to determine the 
nature and etiology of his left and right knee disorders.  In 
this regard, the Veteran's service treatment records reflect 
that, in February 1976, he complained of pain in the left knee 
laterally for the prior three days.  There was no history of 
recent injury or significant past history.  The impression was 
rule-out osteochondritis dissecans.  Further evaluation revealed 
effusion and a tender, mobile mass palpable just lateral to the 
patella.  It was noted that the Veteran had marked patellofemoral 
crepitance bilaterally, which was only painful on the left knee 
near full extension.  The impression was chondromalacia patellae, 
painful on the left with non radio-paque loose body.  In June 
1976, the Veteran complained that his right knee, and sometimes 
his left knee, was painful.  The impression was "?inflammation 
of the right lateral ligament."  Later in June 1976, the Veteran 
complained that his right knee felt like it was popping and 
moving for the prior three months.  There was no history of 
trauma.  The assessment was right knee pain by history.  The 
following day, the Veteran was again examined and the impression 
was recurrent patella tendonitis.  A July 1976 record reflects 
that the Veteran was put on profile for torn ligaments in the 
right leg.  In August 1976, the Veteran was placed on profile for 
a month for mild right lateral knee synovitis and torn ligaments 
of the right leg.

Post-service treatment records reflect numerous diagnoses of left 
and right knee disorders, to include osteoarthrosis involving the 
knee, degenerative joint disease of the right knee, 
osteoarthritis of the bilateral knees, degenerative disease with 
torn ligaments, and tear of the right posterior horn of the 
medial meniscus.  As such, the Veteran was afforded a VA 
examination in September 2007 in order to assess the etiology of 
his right knee disorder.  His left knee was not examined.  After 
documenting the Veteran's history, reviewing the record, and 
conducting a physical examination, the examiner opined that it 
was less likely than not that the Veteran's current right knee 
disorder was related to his in-service patella tendonitis as 
there was no clinical link between patella tendonitis or 
synovitis that has ever been proven in literature between such 
findings and later onset of degenerative joint disease.  
Subsequent to the examination, the Veteran alleged that such was 
inadequate on numerous bases.  Specifically, he claimed that the 
examiner included inaccurate information and failed to use a 
goniometer.  The Veteran petitioned the VA Medical Center (VAMC) 
to amend the examination report, which was apparently done on 
more than one occasion.  Therefore, based on the Veteran's 
allegation of inadequacy and the VAMC's acquiescence in amending 
the report, the Board finds that he should be afforded another VA 
examination in order to ascertain the etiology of his right knee 
disorder.  Additionally, as he has not been afforded a VA 
examination regarding the etiology of his left knee disorder, 
such should also be accomplished on remand.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).  

Regarding the Veteran's claim of entitlement to an acquired 
psychiatric disorder, he contends that he developed such as a 
result of the circumstances surrounding his treatment in the 
military when he was being treated for pseudofolliculitis barbae.  
He alleges that he was forced to shave and was threatened with a 
court martial.  The Veteran's service treatment records document 
his treatment for pseudofolliculitis barbae.  Additionally, an 
October 1977 Transfer Summary reflects that, as the Veteran did 
not meet regulation standards for the length of his beard and 
hair, he was given an Article 15, which he refused to accept and, 
therefore, was scheduled for a court martial.  At such time, the 
impression included hostile personality, manifested by negative 
attitude, failure to become involved in his medical care, and 
argumentativeness as well as borderline insubordinate behavior.  
The Veteran alleges that his treatment for pseudofolliculitis 
barbae was handled in a harassing manner and, as such, he 
developed an acquired psychiatric disorder.  Thus, the Board 
finds that a remand is necessary in order to obtain the Veteran's 
service personnel records for details surrounding any punishment 
he may have received.  

The Veteran argues, in the alternative, that when he was 
wrongfully removed in January 2005 from his housing provided by 
Alpha Omega Veterans Services, who had contracted with the 
Memphis VAMC to provide such services, his depression was 
aggravated.  He alleges that compensation under 38 U.S.C.A. § 
1151 is warranted as the VAMC failed to enforce a Memorandum of 
Agreement between the VAMC and Alpha Omega leading to his 
wrongful removal from his housing and thus resulting in his 
increased depression.  

The 38 U.S.C.A. § 1151 aspect of the Veteran's claim of service 
connection for an acquired psychiatric disorder has not been 
developed.  Therefore, on remand, the Veteran should be provided 
with a proper VCAA notice letter with respect to this aspect of 
his claim and any additionally-indicated development, to include 
affording the Veteran any contemporary examinations or obtaining 
any opinions deemed necessary for the appropriate adjudication of 
this aspect of the claim, should be conducted.

Additionally, while the record documents a diagnosis of 
depression, it is negative for a diagnosis of PTSD.  In this 
regard, a January 2008 VA treatment record reflects that the 
Veteran did not meet criterion A for a diagnosis of PTSD, i.e., 
exposure to a traumatic event where he faced an event that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others, and his 
response involved intense fear, helplessness, or horror.  The 
Veteran challenges his non-diagnosis of PTSD as he contends that 
such was made in accordance with the DSM III-R (American 
Psychiatric Association:  Diagnostic and Statistical Manual of 
Mental Disorders (3rd ed. Revised 1987)) as opposed to the DSM IV 
(American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994)), as is required by VA 
regulations.  See e.g., 38 C.F.R. § 4.125(a).  Moreover, the 
Veteran has not been provided with a VA examination in order to 
determine whether his acquired psychiatric disorder, currently 
diagnosed as depression, is related to the circumstances 
surrounding the treatment of his pseudofolliculitis barbae during 
service.  See McLendon, supra.

Relevant to all claims, the Board observes that the Veteran 
receives treatment at the Memphis VAMC.  The most recent 
treatment records contained in the claims file are dated in 
January 2009.  Therefore, while on remand, any outstanding, 
relevant treatment records from the Memphis VAMC dated from 
January 2009 to the present should be obtained for consideration 
in the Veteran's appeal.

Additionally, as indicated in the Introduction, following the 
issuance of the February 2009 supplemental statement of the case, 
the Veteran submitted additional evidence and argument without a 
waiver of AOJ consideration.  Therefore, in readjudicating the 
Veteran's claims, the entirety of the evidence of record, to 
include any evidence received since the February 2009 
supplemental statement of the case, should be considered.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a proper VCAA 
notice letter regarding the 38 U.S.C.A. § 
1151 aspect of his claim for service 
connection for an acquired psychiatric 
disorder.

2.  Obtain the Veteran's service personnel 
records, to include his 201 personnel file, 
from any appropriate source.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be obtained 
after reasonable efforts have been made, 
issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  The 
Veteran must be notified of the attempts made 
and why further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Any determination pertinent to the 
Veteran's claim for SSA benefits, as well as 
any medical records relied upon concerning 
that claim, should be obtained from SSA and 
associated with the claims file.  All 
reasonable attempts should be made to obtain 
such records.  If any records cannot be 
obtained after reasonable efforts have been 
made, issue a formal determination that such 
records do not exist or that further efforts 
to obtain such records would be futile, which 
should be documented in the claims file.  The 
Veteran must be notified of the attempts made 
and why further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Obtain outstanding treatment records from 
the Memphis VAMC dated from January 2009 to 
the present.  All reasonable attempts should 
be made to obtain such records.  If any 
records cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not exist 
or that further efforts to obtain such 
records would be futile, which should be 
documented in the claims file.  The Veteran 
must be notified of the attempts made and why 
further attempts would be futile, and allowed 
the opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

5.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded an appropriate VA 
examination to determine the etiology of his 
left and right knee disorders.  The claims 
file, to include a copy of this Remand, must 
be made available to and be reviewed by the 
examiner.  Any indicated evaluations, 
studies, and tests should be conducted, to 
include conducting range of motion tests with 
a goniometer.  The examiner should identify 
all diagnoses of the left and right knees and 
then offer an opinion as whether it is 
likely, unlikely, or at least as likely as 
not that any left and/or right knee disorder 
present is related to the Veteran's military 
service, to include his in-service treatment 
for left and right knee disorders.  The 
examiner should also indicate whether 
arthritis of the left or right knee was 
present within one year of the Veteran's 
service discharge in November 1977 and, if 
so, describe the manifestations.

In offering any opinion, the examiner must 
consider the full record, to include all lay 
statements of record regarding the incurrence 
of the Veteran's claimed left and right knee 
disorders and the continuity of 
symptomatology.  The rationale for any opinion 
offered should be provided.  

6.  Relevant to the 38 U.S.C.A. § 1151 aspect 
of the Veteran's claim of service connection 
for an acquired psychiatric disorder, any 
additionally-indicated development, to include 
affording the Veteran any contemporary 
examinations or obtaining any opinions deemed 
necessary for the appropriate adjudication of 
this aspect of his claim, should be conducted.  
In this regard, if the AOJ determines that an 
examination and/or opinion is necessary, such 
may be obtained in connection with the 
development ordered in the following 
paragraph.

7.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded an appropriate VA 
examination to determine the etiology of his 
acquired psychiatric disorder.  The claims 
file, to include a copy of this Remand, must 
be made available to and be reviewed by the 
examiner.  Any indicated evaluations, studies, 
and tests should be conducted. The examiner 
should identify all of the Veteran's acquired 
psychiatric disorders that meet the American 
Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV) criteria.  The examiner 
should specifically indicate whether the 
Veteran meets the criteria for PTSD.  For each 
currently diagnosed acquired psychiatric 
disorder, the examiner should offer an opinion 
as to whether it is likely, unlikely, or at 
least as likely as not that any such disorder 
is related to the Veteran's military service, 
to include the circumstances surrounding the 
treatment of his pseudofolliculitis barbae.  

In offering any opinion, the examiner must 
consider the full record, to include all lay 
statements of record regarding the incurrence 
of his claimed disorder and the continuity of 
symptomatology.  The rationale for any opinion 
offered should be provided.  

8.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claims should be readjudicated 
based on the entirety of the evidence, to 
include evidence received since the issuance 
of the February 2009 supplemental statement 
of the case.  If the claims remain denied, 
the Veteran should be issued a supplemental 
statement of the case.  An appropriate period 
of time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeal or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


